Filed 1/27/21 Forde v. Craemer CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 STEPHEN FORDE,                                                   B298185

         Plaintiff and Appellant,                                 (Los Angeles County
                                                                  Super. Ct. No. 18TRCV00113)
           v.

 RAY CRAEMER et al.,

         Defendants and Respondents.


      APPEAL from an order of the Superior Court of
Los Angeles County, Michael P. Vicencia, Judge. Affirmed.
      Henry J. Josefsberg for Plaintiff and Appellant.
      Delman Vukmanovic, John Vukmanovic, and Dana Delman
for Defendants and Respondents.

                            _____________________________
                       INTRODUCTION

      In this action by Stephen Forde for quiet title and
declaratory relief against, among others, Randy Taylor, Reyna
Taylor, and Steve Hawrylack, Forde appeals from the trial court’s
order granting the Taylors and Hawrylack’s special motion to
strike under Code of Civil Procedure section 425.16.1 We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.     Previous Related Actions
      This appeal is but the latest episode (for this court) in a
long-running series of actions between the parties over several
pieces of real property. You can read the details of the
background facts, claims, and procedure elsewhere. (See, e.g.,
Taylor v. Forde (Jan. 20, 2021, B298957 [nonpub. opn.]; Forde v.
HSBC Bank USA, N.A. et al. (Nov. 20, 2019, B291582)
[nonpub. opn.]; Taylor et al. v. Unruh (Nov. 6, 2018, B280376)
[nonpub. opn.].) Here is what you need to know for this appeal:
      The dispute began in early 2011, after Forde acquired part
interest in four residential rental properties—“Maple 1,”
“Maple 2,” “Verdugo,” and the “Jackson duplex”—co-owned and
managed by the Taylors and Hawrylack. In April 2011 Forde
sued the Taylors and Hawrylack (Forde v. Hawrylack et al.
(Super. Ct. Los Angeles County, 2011, No. YC064625)) (the 2011
action) for allegedly mismanaging the properties. The parties
settled that case in September 2012. The settlement agreement
provided Forde would manage the properties.


1     Statutory references are to the Code of Civil Procedure.



                                2
       In October 2015 the Taylors and Hawrylack sued Forde for
partition of Maple 1 and Maple 2, breach of contract, an
accounting, waste, and conversion. (Taylor et al. v. Forde
(Super. Ct. Los Angeles County, 2015, No. BC597720).) In that
case, which the parties refer to as the “partition action,” the
Taylors and Hawrylack alleged that Forde, while managing those
properties under the September 2012 settlement agreement,
pocketed rental income, did not make payments on the purchase
loans, and did not properly maintain the properties. The Taylors
and Hawrylack sought to have the properties sold and to recover
from Forde that portion of the rents they claimed he had
improperly retained. Early in the case the trial court granted a
motion by the Taylors and Hawrylack to appoint a receiver,
Kevin Singer, to manage Maple 2. And in May 2018 the trial
court entered an interlocutory judgment of partition, appointing
Singer referee with full authority to manage Maple 1 and
Maple 2 and with orders and power to sell them. Forde appealed
the interlocutory judgment. (Taylor et al. v. Forde et al.,
B291580.)
       After extensive additional proceedings in the trial court,
however, Forde failed to maintain a stay of enforcement of the
interlocutory judgment of partition pending the appeal. On
October 30, 2018, after a hearing on a request by the receiver, the
trial court ordered Forde, who had posted a $500,000 bond to
obtain the stay then in place, to post a supplemental bond of
$180,000 to cover “additional waste relating to . . . brokerage
commissions with regards to listing the properties.” The deadline
for posting the supplemental bond, November 5, 2018, came and
went, and Forde did not post the bond. On November 7, 2018 the




                                3
trial court lifted the stay on the sale of the properties, and the
receiver proceeded to sell them.
       You may wonder, then, what happened to Forde’s appeal
from the interlocutory judgment of partition after the receiver
sold Maple 1 and Maple 2. In December 2019, after denying
several petitions by Forde for writ of supersedeas, we granted a
motion by the Taylors and Hawrylack to dismiss Forde’s appeal
as moot.

       B.    Forde Files This Action
       On November 19, 2018—less than two weeks after the trial
court vacated the stay in the partition action because Forde had
failed to post the $180,000 supplemental bond—Forde filed this
action against the Taylors, Hawrylack, Singer, and the intended
buyers of Maple 1 and Maple 2.2 After a lengthy recitation of the
(alleged) history of the litigation between Forde and the Taylors
and Hawrylack, Forde alleged two causes of action against all
defendants, the first for declaratory relief, the second for quiet
title.
       The allegations in Forde’s cause of action for declaratory
relief described his attempt to obtain a stay in the partition
action after his appeal from the interlocutory judgment. The
section headings in the complaint for the allegations fairly
summarized Forde’s claims: “The court sets the bond at an
excessive and improper amount”; “The trial court lowers the bond


2     Forde’s complaint does not identify the remaining
defendants—Ray Craemer, Julia Craemer, 628 W. Imperial LP,
Hao Xu, and Jinyu Jia—as the intended buyers of the properties,
but the parties on appeal agree that is who they were.




                                 4
by 78% to $500,000”; “Plaintiff posts the $500,000”; “The Receiver
and [the Taylors and Hawrylack] claim that the bond was posted
late and therefore void.” If you reviewed the complaint, however,
you would notice that the last section heading in fact did not
fairly summarize the allegations appearing under it. Those
allegations focused, instead, on the receiver’s request for the
$180,000 supplemental bond that the trial court eventually
ordered and that Forde failed to pay. Their crux: “At the
October 30, 2018 hearing, the Receiver purported that the listing
agreements he executed for the property provided for a
commission to the brokers if they produced a ‘ready, willing and
able buyer’ yet the sale did not close. The Receiver claimed that
the brokers had such buyers and ‘could be entitled to his full
commission.’ [¶] Such a claim is nonsense.” Forde alleged that
the brokers were “legally barred from claiming a commission”
and that “the Receiver’s representations of liability are false and
were known to be false at the time he made them.” The alleged
“actual controversy” between the parties for which Forde sought
declaratory relief was thus that Forde contended there was no
liability for the broker commissions and that “the Receiver has
represented that such liability exists.” Forde asserted: “Plaintiff
will . . . seek a judicial determination of the absence of such
liability and the cancellation of the $180,000 bond requirement
based on the apocryphal allegation of commission liability. No
sale can then go forward and title to the property will be
undisturbed.”
        The cause of action for quiet title was skeletal. Forde
merely alleged that the defendants “claim an interest in Maple 1
or Maple 2 that is adverse to Plaintiff’s interest or that a cloud
exists upon Plaintiff’s title,” that any such claimed interest did




                                 5
not exist, and that Forde sought to quiet title to the properties
against any such claim of interest.

      C.      The Trial Court Grants the Taylors and Hawrylack’s
              Special Motion To Strike Under Section 425.16
       In March 2019 the Taylors and Hawrylack filed a special
motion to strike Forde’s complaint under section 425.16, along
with a supporting declaration and a request for judicial notice of
documents filed in the partition action, both in the trial court and
in this court.3 They argued Forde’s causes of action arose from
the defendants’ exercise of their constitutional rights of petition
and free speech, in particular statements and requests they made
to the trial court in the partition action relating to obtaining the

3      Although the trial court did not expressly rule on the
request for judicial notice, it referred to matters set forth in the
documents in arriving at its ruling. “Therefore, for purposes of
this appeal, we will infer that the trial court granted the
request.” (Glaski v. Bank of America (2013) 218 Cal.App.4th
1079, 1088, fn. 10.)
       While we are on the topic of judicial notice, Forde filed a
motion to strike the respondents’ appendix, which contains the
documents of which the Taylors and Hawrylack requested
judicial notice, and the portions of their appellate brief that rely
on it, on the ground their request for judicial notice was
procedurally defective. But because Forde did not raise that
objection in the trial court, he forfeited it. (See Aljabban v.
Fontana Indoor Swap Meet, Inc. (2020) 54 Cal.App.5th 482, 512
[“‘“An appellate court will ordinarily not consider procedural
defects or erroneous rulings . . . where an objection could have
been but was not presented to the lower court by some
appropriate method.”’”].) We therefore deny Forde’s motion to
strike. We also deny the Taylors and Hawrylack’s motion for
judicial notice (of these same documents) as unnecessary.



                                  6
interlocutory judgment and proceeding with the sale of Maple 1
and Maple 2. The Taylors and Hawrylack argued Forde could not
establish a reasonable probability of prevailing because, among
other reasons, his action was an impermissible collateral attack
on the trial court’s orders in the partition action and his causes of
action were “subject to the defense of ‘plea in abatement.’”
       Forde opposed the motion, arguing—among other, often
contradictory, things—that the action was “about information
discovered after the Interlocutory Judgment referenced by [the
Taylors and Hawrylack] and the damages caused to [Forde] by
this subsequently discovered information as relates to [Forde’s]
ownership interests and ownership share of” Maples 1 and 2 and
that the partition action “is merely background for the
allegations in this matter.” He assured the trial court he did “not
seek to infringe on protected activity or claims, but instead . . . to
hold Defendants accountable for inaccurate statements to the
Court and damages caused to [him].”
       The trial court granted the special motion to strike Forde’s
complaint. Citing Forde’s statement in his opposition to the
motion that he intended by this action to hold the defendants
accountable for inaccurate statements made to the court, the trial
court stated: “[T]hat right there to me is an admission that this
is a complaint that seeks to hold the defendants, quote,
‘accountable,’ close quote, for otherwise protected activity.
[Forde] utterly fails in his burden since this is protected activity
and the burden has shifted to him. This so-called activity that
[he] seek[s] to charge the moving parties with is not only




                                  7
protected activity, but privileged activity.” Forde timely
appealed.4

                          DISCUSSION

       A.    Applicable Law and Standard of Review
       Section 425.16, subdivision (b)(1), provides that a “cause of
action against a person arising from any act of that person in
furtherance of the person’s right of petition or free speech under
the United States Constitution or the California Constitution in
connection with a public issue shall be subject to a special motion
to strike, unless the court determines that the plaintiff has
established that there is a probability that the plaintiff will
prevail on the claim.” Courts evaluate special motions to strike
under section 425.16 “through a two-step process. Initially, the
moving defendant bears the burden of establishing that the
challenged allegations or claims ‘aris[e] from’ protected activity in
which the defendant has engaged. [Citations.] If the defendant
carries its burden, the plaintiff must then demonstrate its claims
have at least ‘minimal merit.’” (Park v. Board of Trustees of
California State University (2017) 2 Cal.5th 1057, 1061 (Park);
see Zhang v. Jenevein (2019) 31 Cal.App.5th 585, 592.) “‘We
review de novo the grant or denial of’” a special motion to strike
under section 425.16. (Sweetwater Union High School Dist. v.
Gilbane Building Co. (2019) 6 Cal.5th 931, 940; see Park, at
p. 1067.)


4     When granting their special motion to strike, the trial court
ordered the Taylors and Hawrylack “to proceed by separate
motion for attorney fees.” They did, and the court granted the
motion. Forde did not appeal that ruling.



                                 8
      B.       The Trial Court Did Not Err in Granting the Special
               Motion To Strike
       Forde concedes the trial court did not err in granting the
special motion to strike his cause of action for declaratory relief,
which rests squarely on allegations the receiver made false
statements to the court in the partition action. (See § 425.16,
subd. (e)(1)-(2) [protected activity includes any statement “made
before a . . . judicial proceeding” or “made in connection with an
issue under consideration or review by a . . . judicial body”].)
Forde contends the trial court did err, however, in granting the
motion to strike his cause of action for quiet title. This
contention has no merit.
       In the first step of the analysis, Forde argues his quiet title
cause of action arose, not from any statements the defendants
made in connection with the partition action or from any other
protected activity, but from the Taylors’ and Hawrylack’s refusal
to comply with the September 2012 settlement agreement in the
2011 action. Specifically, Forde argues: “[T]he Settlement
Agreement required [the Taylors and Hawrylack] to provide
documentation for an accounting, after which ownership issues
would be affected if the parties failed to honor their financial
obligations. The evidence shows that [the Taylors and
Hawrylack] failed to provide meaningful documentation, which
should be resolved in the quiet title action.”
       “A claim arises from protected activity when that activity
underlies or forms the basis for the claim.” (Park, supra,
2 Cal.5th at p. 1062.) “‘When relief is sought based on allegations
of both protected and unprotected activity, the unprotected
activity is disregarded at [the first] stage. If the court determines
that relief is sought based on allegations arising from activity




                                  9
protected by the statute, the second step is reached.’ [Citation.]
However, ‘if the allegations of protected activity are only
incidental to a cause of action based essentially on nonprotected
activity, the mere mention of the protected activity does not
subject the cause of action to an anti-SLAPP motion.’” (Jackson
v. Mayweather (2017) 10 Cal.App.5th 1240, 1251; see Baral v.
Schnitt (2016) 1 Cal.5th 376, 396 (Baral).)
       “The purpose of a quiet title action ‘is to finally settle and
determine, as between the parties, all conflicting claims to the
property in controversy, and to decree to each such interest or
estate therein as he [or she] may be entitled to.’” (Deutsche Bank
National Trust Co. v. Pyle (2017) 13 Cal.App.5th 513, 524.) As
stated, Forde’s cause of action for quiet title does not allege with
any level of specificity what conflicting claims he and the
defendants have to Maples 1 and 2 or why those claims should be
resolved in his favor. But other allegations in his complaint, as
well as the declaration in support of the motion to strike,5 make
clear that at least some adverse claims to the properties by the
defendants rest on the court-ordered partition sale, the
completion of which Forde alleges the receiver made possible by
lying to the court about the need for a supplemental bond.
Forde’s cause of action for quiet title thus relies on allegations
the receiver lied to the court in the partition action—i.e., on
protected activity.


5       “In determining whether a defendant sustained its initial
burden of proof, the court relies on the pleadings and declarations
or affidavits.” (Brill Media Co., LLC v. TCW Group, Inc. (2005)
132 Cal.App.4th 324, 329, disapproved on another ground in
Simpson Strong-Tie Co., Inc. v. Gore (2010) 49 Cal.4th 12, 25,
fn. 3.)



                                 10
       Significantly, the Taylors and Hawrylack moved to strike
Forde’s entire cause of action for quiet title on this ground, and
the trial court granted the motion. In his opposition to the
motion, Forde did not argue the trial court should consider
striking only allegations of protected activity. Nor on appeal has
Forde argued the trial court erred by striking the cause of action
in its entirety, rather than striking only allegations of protected
activity. (Cf. Newport Harbor Offices & Marina, LLC v. Morris
Cerullo World Evangelism (2018) 23 Cal.App.5th 28, 48, 51
[Baral, supra, 1 Cal.5th 376 requires the court “to strike just the
allegations of protected activity” and not the “entirety of” causes
of action alleging both protected and unprotected activity].) In
fact, emphasizing that “no protected activities” underlie his quiet
title cause of action and that “no severance is needed here,” Forde
insists this is not a case where striking only part of the cause of
action would be appropriate. He therefore has forfeited any
argument the trial court erred by striking the cause of action in
its entirety, rather than striking only allegations of protected
activity. (See Swain v. LaserAway Medical Group, Inc. (2020)
57 Cal.App.5th 59, 72 [“‘“Even when our review on appeal ‘is de
novo, it is limited to issues which have been adequately raised
and supported in [the appellant’s opening] brief. [Citations.]
Issues not raised in an appellant’s brief are [forfeited] or
abandoned.’”’”]; Sander v. Superior Court (2018) 26 Cal.App.5th
651, 670 [“‘It is axiomatic that arguments not raised in the trial
court are forfeited on appeal.’”].) Thus, the trial court did not err
in ruling the Taylors and Hawrylack met their burden on the
first step of the analysis under section 425.16 for Forde’s cause of
action for quiet title.




                                 11
       “As to the second step, a plaintiff seeking to demonstrate
the merit of the claim ‘may not rely solely on its complaint, even
if verified; instead, its proof must be made upon competent
admissible evidence.’” (Monster Energy Co. v. Schechter (2019)
7 Cal.5th 781, 788; accord, Yang v. Tenet Healthcare Inc. (2020)
48 Cal.App.5th 939, 949.) As Forde frames his cause of action for
quiet title on appeal, it relies on evidence that shows the Taylors
and Hawrylack “failed to provide meaningful documentation” of
an accounting required by the settlement agreement in the 2011
action. Forde did not present any such evidence in his opposition
to the special motion to strike, and he cites none now, relying
instead only on the allegations in his verified complaint. This is
insufficient to carry his burden on the second step and, thus, to
demonstrate any error by the trial court in granting the special
motion to strike.

                         DISPOSITION

      The order granting the special motion to strike is affirmed.
The request by the Taylors and Hawrylack for sanctions for
taking a frivolous appeal is denied, but they are to recover their
costs on appeal.



                   SEGAL, J.



      We concur:



                   PERLUSS, P. J.             FEUER, J.



                                12